        Case 3:17-cv-00534-AKK Document 47 Filed 10/30/18 Page 1 of 7                      FILED
                                                                                  2018 Oct-30 PM 03:59
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA



ALICE WESTBROOK,                           )
                                           )
      Plaintiff,                           )
                                           )
vs.                                        ) Case No.: 3:17-cv-00534-HNJ
                                           )
NASA FEDERAL CREDIT UNION;                 )
TWENTY 4 SEVEN RECOVERY,                   )
INC.,                                      )
                                           )
      Defendant.

          DEFENDANT TWENTY 4 SEVEN RECOVERY, INC’S
         REPLY TO PLAINTIFF’S RESPONSE TO DEFENDANT’S
                MOTION FOR SUMMARY JUDGMENT


      Defendant Twenty 4 Seven Recovery, Inc. (“Defendant”) submits this Reply

to Plaintiff’s Response to Defendant’s Motion for Summary Judgment.

      In order for Plaintiff to recover on her sole remaining claim in this lawsuit

alleging wrongful repossession under the Fair Debt Collection Practices Act

(FDCPA), she must prove: (1) that Defendant took or threatened to take

nonjudicial action (2) to effect dispossession or disablement of property (3) where

Defendant had no present right to possession of the property claimed as collateral

through an enforceable security interest. See 15 U.S.C. § 1692f(6)(a).




                                          1
        Case 3:17-cv-00534-AKK Document 47 Filed 10/30/18 Page 2 of 7



      While it is undisputed that Defendant took nonjudicial recourse in

repossessing the vehicle of Plaintiff’s late husband, Plaintiff does not dispute that:

a) she lacked an ownership interest in the vehicle at the time it was repossessed; b)

that the loan entered into to purchase the vehicle was properly put into default by

the credit union; c) that the repossession order received by the Defendant was

valid; or d) that Defendant had a present right to possession which it claimed

through an enforceable security interest.

      These facts entitle Defendant to summary judgment under the FDCPA and

the law of the 11th Circuit interpreting the Act. Plaintiff argues that the FDCPA

does not require her to be the owner of the property that is repossessed in order to

support her claim. In Eke v. FirstBank Florida, et al., the U.S. District Court for

the Southern District of Florida rejected that argument and dismissed a plaintiff’s

FDCPA claim because “[n]owhere in the Amended Complaint does he identify any

secured property in which he has an interest that is subject to protection under §

1692f(6), nor does Plaintiff allege that his rent payments somehow gave him an

interest in the property.” 779 F. Supp. 2d 1354, 1360 (S.D. Fla. 2011).

Furthermore, Plaintiff does not offer any evidence demonstrating that her late

husband’s loan was not in default under the terms of the loan agreement or that the

repossession order giving the Defendant the right to present possession was

invalid. See Fenello v. Bank of Am., N.A., 926 F. Supp. 2d 1342, 1351 (N.D. Ga.


                                            2
           Case 3:17-cv-00534-AKK Document 47 Filed 10/30/18 Page 3 of 7



2013), aff'd sub nom. Fenello v. Bank of Am., NA, 577 F. App'x 899 (11th Cir.

2014) (granting loan servicer’s 12(b)(6) motion to dismiss FDCPA claim because

“[p]laintiffs fail to allege any facts to support that [loan servicer] does not have a

present right to possession of the Property”).1

       Instead, Plaintiff puts all her eggs in the “breach of the peace” basket, which,

she argues, resulted in Defendant losing its right to possession of the vehicle. First,

Plaintiff cites no Eleventh Circuit law to support her argument that breaching the

peace somehow causes a party with an enforceable security interest and the right to

present possession to lose that interest or right to possession.2 Second, the facts

Plaintiff cites in her brief fall far short of constituting a breach of the peace under

Alabama law.

       What are Plaintiff’s facts? She relies primarily on the testimony of her son,

who was present during the repossession and who said it was “like a slap in the

face;” that the tone of the conversation during the repossession got “kind of

heated”; that he “felt like just punching [Defendant’s agent] in the nose”; and that




       1
             Contrary to Plaintiff’s argument in her brief, Defendant is not arguing that her claim
is meritless because she lacks standing. Defendant’s point is that she had no personal ownership
in the vehicle, which is a required element under the FDCPA §1692f(6).
        2
            Instead, most of the cases Plaintiff cites to are either not FDCPA cases or involve a
breach of the peace in a confrontation with the debtor. While they admittedly constitute
persuasive authority only, Defendant refers the Court to page 14 of its principal brief wherein it
cites cases from other circuits holding that a breach of the peace does not abrogate the right to
present possession.
                                                 3
           Case 3:17-cv-00534-AKK Document 47 Filed 10/30/18 Page 4 of 7



the repossession was “pissing [Plaintiff’s son] off.”3 What Plaintiff’s son felt on

the inside is not the objective measure of whether a breach of the peace has

occurred under Alabama law.4

       Meanwhile, Plaintiff conceded in her deposition that during her encounter

with Defendant’s driver, the latter was “very professional,” “was just there to do

his job,” “wasn’t there to cause [Plaintiff] any harm” and that Plaintiff “didn’t feel

threatened in any way.”5 While not dispositive, it is worth noting that the

responding Dora police officer did not arrest Defendant’s agent for breach of the

peace or issue any type of citation to him. Moreover, even accepting Plaintiff’s

facts as true, she has cited to no Alabama statute or case suggesting that the

Defendant’s agent’s conduct rises to the level of a breach of the peace under

Alabama law.6


       3
            Doc. 39-7, p. 17; Doc. 39-9.
       4
            Plaintiff’s argument that because Defendant’s agent came on to her property without
her permission constitutes a breach of the peace also falls flat. As Plaintiff’s own brief cites, it is
not unlawful for a secured party to repossess collateral as long as it does not breach the peace in
doing so. See Code of Ala. § 7-9A-609. Further, Plaintiff has offered no evidence that she was
the owner of the land, much less the sole owner of the land.
        5
              Doc. 39-2, pp. 11-12.
        6
            Plaintiff emphasizes that Defendant’s agent, Michael Sproules, testified in his
deposition that a breach of the peace had occurred during the repossession. A lay person is not
qualified to make conclusions of law. See Montgomery v. Aetna Cas. & Sur. Co., 898 F.2d
1537, 1541 (11th Cir. 1990) (citing United States v. Poschwatta, 829 F.2d 1477, 1483 (9th
Cir.1987) (“A witness also may not testify to the legal implications of conduct; the court must be
the jury's only source of law”).




                                                   4
           Case 3:17-cv-00534-AKK Document 47 Filed 10/30/18 Page 5 of 7



Furthermore, no reasonable juror could find that the conduct of Defendant’s agent

rose to the level of manifesting “force or violence, or naturally calculated to

provide for breach of the peace.” Madden v. Deere Credit Servs., Inc., 598 So. 2d

860, 865 (Ala. 1992).7

        In conclusion, as the Defendant noted in its opening brief, § 1692f(6) is

intended to prevent enforcers of security interests from dispossessing individuals

of their property without a present right of possession. Here, Plaintiff does not

dispute that Defendant held a valid security interest in the vehicle that was

repossessed and had a present right of possession because the loan was in default.

        For these reasons and those provided in its underlying motion, Defendant

respectfully requests that the Court enter a summary judgment on the sole

remaining claim in this lawsuit.

                                                     /s/ Sanford G. Hooper
                                                     One of the Attorneys for Defendant
                                                     Twenty 4 Seven Recovery, Inc.

OF COUNSEL:
Sanford Hooper
shooper@lightfootlaw.com
Rachelle E. Sanchez

7
  Plaintiff alleges that Defendant’s conduct rose to the level of “unfair and unconscionable means to collect or
attempt to collect a debt”; however this is not the standard under § 1692f(6), which is intended only to prevent the
collection of secured collateral absent a present right to possession. See Warren v. Countrywide Home Loans, Inc.,
342 Fed.Appx. 458, 460 (11th Cir. 2009) (holding that the “term ‘debt collector’ expands for purposes of §
1692f(6)” only to include repossession agents) (emphasis added); Kaltenbach v. Richards, 464 F. 3d 524, 527 (5th
Cir. 2006) (holding that repossession agents “are subject only to [§ 1692f(6)] and not to the rest of the FDCPA.”)
(quoting Statements of General Policy or Interpretation Staff Commentary on the Fair Debt Collection Practices Act,
53 Fed. Reg. 50097 (1988) (December 13, 1988)). Even if this were the standard, no reasonable juror would find
that the undisputed facts relating to this repossession were unfair or unconscionable.

                                                         5
       Case 3:17-cv-00534-AKK Document 47 Filed 10/30/18 Page 6 of 7



rsanchez@lightfootlaw.com
LIGHTFOOT, FRANKLIN & WHITE, L.L.C.
The Clark Building
400 North 20th Street
Birmingham, Alabama 35203-3200
(205) 581-0700




                                      6
        Case 3:17-cv-00534-AKK Document 47 Filed 10/30/18 Page 7 of 7



                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was served upon all counsel of
record through the Court’s electronic filing system this 30th day of October, 2018:

      Whitney Seals
      Pate & Cochrun, LLP
      PO Box 10448
      Birmingham, AL 35202
      Telephone: (205) 323-3900
      Fax: (205) 323-3906
      whitney@plc-law.com
      Attorney for Plaintiff

      John Hubbard
      John Hubbard, LLC
      PO Box 953
      Birmingham, AL 35201
      Telephone: (205) 378-8121
      jch@jchubbardlaw.com
      Attorney for Plaintiff

                                      /s/ Sanford G. Hooper
                                      Of Counsel




                                         7
